Case: 12-20660      Document: 00512448249         Page: 1    Date Filed: 11/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                      No. 12-20660                          November 20, 2013
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff - Appellee
v.

PATRICK ADOLPH PRENDERGAST, JR.,

                                                 Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:11-CR-635


Before DAVIS, GARZA, and DENNIS, Circuit Judges.
PER CURIAM:*
       Patrick Adolph Prendergast, Jr. (“Prendergast”), appeals from his
conviction for knowingly using a materially false writing to obtain disaster
relief benefits, in violation of 18 U.S.C. § 1040.
       Prendergast contends that the evidence of knowledge and materiality
was insufficient and that the district court committed reversible error in
denying his motion for mistrial based on an alleged Brady violation, in
admitting hearsay evidence, in responding to two jury notes, in permitting a


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-20660   Document: 00512448249    Page: 2   Date Filed: 11/20/2013



                               No. 12-20660
prejudicial variance, in allowing prosecutor statements that allegedly
amounted to misconduct, and in calculating his Sentencing Guidelines range.
     We have considered the parties’ submissions and reviewed the record.
Because we find no reversible error, we AFFIRM.




                                     2